NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRELL JAMES PARKS,                            No. 17-55092

                Plaintiff-Appellant,            D.C. No. 5:13-cv-00470-SVW-JCG

 v.
                                                MEMORANDUM*
L FERGUSON, Correctional Counselor,
sued in Individual/Personal Capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Darrell James Parks, a federal prisoner, appeals pro se from the district

court’s judgment dismissing his action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

       The district court properly dismissed Parks’s claims against Lappin,

Samuels, Dodrill, and Watts because the district court lacked personal jurisdiction

over these defendants. See Brayton Purcell LLP v. Recordon & Recordon, 606
F.3d 1124, 1127-28 (9th Cir. 2010) (requirements for specific personal

jurisdiction).

       The district court properly dismissed Parks’s retaliation claim against

Ferguson and Tilton because Parks failed to allege facts sufficient to show that

Ferguson and Tilton referred Parks for placement in the Special Management Unit

(“SMU”) because of earlier grievances Parks had filed against them. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements of a

retaliation claim in the prison context).

       The district court properly dismissed Parks’s claim for deliberate

indifference to his serious medical need because Parks failed to allege facts

sufficient to show defendants knew of and disregarded an excessive risk to Parks’s

health by transferring him to SMU. See Toguchi v. Chung, 391 F.3d 1051, 1056,

                                            2                                    17-55092
1057-60 (9th Cir. 2004) (setting forth elements for a deliberate indifference claim).

      The district court properly dismissed Parks’s conditions of confinement

claim because Parks failed to allege facts sufficient to show that defendants denied

Parks the minimal civilized measure of life’s necessities. See Keenan v. Hall, 83
F.3d 1083, 1089 (9th Cir. 1996) (setting forth elements of a conditions of

confinement claim).

      The district court properly dismissed Parks’s due process claims because

Parks failed to allege facts sufficient to show that his placement in SMU implicated

a protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 484-85 (1995) (a

constitutionally protected liberty interest arises only when a restraint imposes an

“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”).

      AFFIRMED.




                                          3                                    17-55092